                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-07208-JGB-MAA                                            Date: July 9, 2021
Title:       Rodney Lee Rollness v. Felipe Martinez Jr.


Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Petitioner:                   Attorneys Present for Defendant:
                        N/A                                                  N/A

Proceedings (In Chambers):              Order to Show Cause re: Petitioner’s Failure to File Status
                                        Report

       On February 1, 2021, the Court issued an order imposing a stay in light of the global
COVID-19 pandemic, until Petitioner advises the Court that the California Department of
Corrections and Rehabilitation (“CDCR”) has eased restrictions such that Petitioner is able to
resume litigation of this case (“Order”). (Order, ECF No. 29.) In imposing the stay, the Court
ordered Petitioner to file bi-monthly status reports regarding the status of the CDCR restrictions
imposed due to COVID-19. (Id. at 2.) The first status report was due on April 1, 2021. (Id.)

         On April 2, 2021, Petitioner filed a “Request for Extension of Time to Put in Objections to
Magistrate Judge’s Report and Recommendation” (“Request,” ECF No. 30). On April 6, 2021, the
Court denied the Request as moot in light of the COVID-19 stay, accepted Plaintiff’s Request as the
first bi-monthly status report regarding the status of prison restrictions imposed due to COVID-19,
and ordered Plaintiff's next bi-monthly report to be due on June 1, 2021, and every two months
thereafter. (ECF No. 31.)

        Petitioner has not filed a status report since April 2, 2021. Petitioner is ORDERED TO
SHOW CAUSE no later than August 9, 2021 why the Court should not lift the COVID-19 stay. If
Plaintiff files a status report on or before that date, this Order to Show Cause will be discharged, and
no additional action need be taken.

     Petitioner’s failure to timely comply with this Order to Show Cause will result in the
COVID-19 stay being lifted.

         It is so ordered.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
